Name: Commission Regulation (EC) NoÃ 944/2005 of 21 June 2005 suspending the application of certain provisions of Regulation (EC) NoÃ 331/2005
 Type: Regulation
 Subject Matter: processed agricultural produce;  distributive trades;  agricultural structures and production
 Date Published: nan

 22.6.2005 EN Official Journal of the European Union L 159/12 COMMISSION REGULATION (EC) No 944/2005 of 21 June 2005 suspending the application of certain provisions of Regulation (EC) No 331/2005 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products (1), Having regard to Commission Regulation (EC) No 331/2005 of 25 February 2005 determining the aid referred to in Council Regulation (EC) No 1255/1999 for the private storage of butter and cream and derogating from Regulation (EC) No 2771/1999 (2), and in particular Article 1(3) thereof, Whereas: (1) The applications for private storage contracts, provided for in Article 1(1)(b) of Regulation (EC) No 331/2005, have reached 110 000 tonnes. (2) Since this condition is met, the application of Article 1(1)(b) and (2) of that Regulation has to be suspended, HAS ADOPTED THIS REGULATION: Article 1 The application of Article 1(1)(b) and (2) of Regulation (EC) No 331/2005 is suspended as from 23 June 2005. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 June 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Commission Regulation (EC) No 186/2004 (OJ L 29, 3.2.2004, p. 6). (2) OJ L 53, 26.2.2005, p. 15.